[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Domis, Slip Opinion No. 2019-Ohio-955.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-955
                         DISCIPLINARY COUNSEL v. DOMIS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Domis, Slip Opinion No.
                                    2019-Ohio-955.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to provide competent representation to a client and
        withdrawing from representation in a proceeding without leave of court—
        Public reprimand.
    (No. 2018-1753—Submitted January 9, 2019—Decided March 21, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-041.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Christian Brian Domis, of Cincinnati, Ohio, Attorney
Registration No. 0069905, was admitted to the practice of law in Ohio in November
1998.
                             SUPREME COURT OF OHIO




       {¶ 2} In a formal complaint certified to the Board of Professional Conduct
on July 31, 2018, relator, disciplinary counsel, charged Domis with several ethical
violations relating to the representation of a single client. A panel of the board
considered the cause on the parties’ consent-to-discipline agreement. See Gov.Bar
R. V(16).
       {¶ 3} In their consent agreement, the parties stipulated that Domis was
assigned to represent Joel J. Reissig Jr. by the National Freedom Project (“NFP”) a
few days before Reissig’s arraignment. Reissig had signed an agreement with NFP
to provide legal counsel to defend him in a criminal proceeding in Hardin County
Common Pleas Court. Reissig paid NFP $3,500, but Domis did not receive any
money from either Reissig or NFP for his representation.
       {¶ 4} On October 18, 2017, the day of Reissig’s arraignment, Domis was
late to court. When Domis arrived, the judge told him that he could not appear on
Reissig’s behalf because the Supreme Court of Ohio’s website indicated that he
was not currently registered as an attorney. The judge continued the arraignment
for six days. In the interim, Domis contacted the Supreme Court’s Office of
Attorney Services and was advised that he owed a $50 late-registration fee for the
2017/2019 biennium, because he had paid his attorney-registration fee after the
September 1 deadline established by Gov.Bar R. VI(2). Domis promptly paid the
$50 fee before the expiration of the 60-day grace period provided by Gov.Bar R.
VI(10)(A) and appeared at Reissig’s arraignment. The court scheduled a status
conference for December 12, 2017, a pretrial conference for January 4, 2018, and
a jury trial to commence on February 8.
       {¶ 5} Domis did not appear at the December 12, 2017 status conference.
Reissig told the court that he had spoken with Domis by telephone on December
11. During that conversation, Domis had informed Reissig that he had moved out
of state, would not be appearing at the status conference, and was unable to continue
to represent Reissig. However, Domis never notified the court or the prosecutor of




                                          2
                                January Term, 2019




his intention to withdraw from Reissig’s case. The court granted a continuance to
permit Reissig to retain new counsel, and the court filed a grievance against Domis.
       {¶ 6} Relator sent a letter of inquiry by certified mail to Domis on February
9, 2018. In his response, Domis acknowledged that NFP had assigned him to
represent Reissig but asserted that he had received no payment for his
representation. Although Domis stated that he had informed Reissig and NFP that
he had moved to California and would not attend the December 2017 status
conference, he confirmed that he had not notified either the prosecutor or the court.
He stated that upon learning that there was a problem with the payment of his
attorney-registration fee, he took immediate action to rectify the issue. He also
acknowledged that he had failed to inform Reissig that he did not carry
professional-liability insurance.
       {¶ 7} The parties stipulated that Domis’s conduct violated Prof.Cond.R. 1.1
(requiring a lawyer to provide competent representation to a client), 1.3 (requiring
a lawyer to act with reasonable diligence in representing a client), 1.4(c) (requiring
a lawyer to inform the client if the lawyer does not maintain professional-liability
insurance), 1.16(c) (prohibiting a lawyer from withdrawing from representation in
a proceeding without leave of court if the rules of the tribunal so require), 1.16(d)
(requiring a lawyer withdrawing from representation to take steps reasonably
practicable to protect a client’s interest), 3.4(c) (prohibiting a lawyer from
knowingly disobeying an obligation under the rules of a tribunal), and 8.4(d)
(prohibiting a lawyer from engaging in conduct that is prejudicial to the
administration of justice). The parties stipulated to the dismissal of one additional
alleged violation.
       {¶ 8} The parties stipulated that just two aggravating factors are present—
that Domis had prior discipline in the form of an administrative “suspension” that
purportedly arose from the $50 late-registration fee assessed by the Office of




                                          3
                                  SUPREME COURT OF OHIO




Attorney Services for the 2017/2019 biennium1 and that he committed multiple
offenses. See Gov.Bar R. V(13)(B)(1) and (4).
         {¶ 9} Stipulated mitigating factors include the absence of a dishonest or
selfish motive, Domis’s full and free disclosure to the board and cooperative
attitude toward the disciplinary proceedings, his acknowledgement of the wrongful
nature of his misconduct, and the absence of any harm to his client. See Gov.Bar
R. V(13)(C)(2) and (4). As the board additionally noted in its summary of the
aggravating and mitigating factors, Domis’s misconduct involved only one client
and occurred over a brief period of time.
         {¶ 10} The board recommends that we adopt the parties’ consent-to-
discipline agreement and publicly reprimand Domis. The panel and the board
considered a number of cases in which we have sanctioned attorneys for similar
rule violations. See, e.g., Disciplinary Counsel v. Mickens, 151 Ohio St. 3d 302,
2016-Ohio-8022, 88 N.E.3d 920; Lorain Cty. Bar Assn. v. Nelson, 144 Ohio St. 3d
414, 2015-Ohio-4337, 44 N.E.3d 268; and Lorain Cty. Bar Assn. v. Godles, 128
Ohio St. 3d 279, 2010-Ohio-6274, 943 N.E.2d 988. We find Nelson and Godles to
be most instructive.
         {¶ 11} We publicly reprimanded Nelson for neglecting a client’s case,
failing to communicate with the client, failing to properly notify the client that he
lacked malpractice insurance, and failing to cooperate in the ensuing disciplinary
investigation. We also publicly reprimanded Godles for failing to communicate
with a client and failing to advise the client that he lacked malpractice insurance.
Neither Nelson nor Godles had prior discipline. In contrast, Domis stipulated that
an administrative late fee that did not result in his suspension from the practice of
law, see Gov.Bar R. V(10)(A) and (B), nonetheless qualified as prior discipline that

1. Contrary to the parties’ stipulation, Domis was not suspended from the practice of law for failure
to timely comply with attorney-registration requirements. For purposes of this consent-to-discipline
agreement, however, we accept the parties’ stipulation that Domis’s late registration is an
aggravating factor.




                                                 4
                                January Term, 2019




warranted some aggravating effect. But the clients of both Nelson and Godles
suffered harm and Domis did not cause any harm to his client.
       {¶ 12} Upon our review of the record, we agree that Domis’s conduct
violated Prof.Cond.R. 1.1, 1.3, 1.4(c), 1.16(c), 1.16(d), 3.4(c), and 8.4(d) and that
a public reprimand is the appropriate sanction for that misconduct. We therefore
adopt the parties’ consent-to-discipline agreement.
       {¶ 13} Accordingly, Christian Brian Domis is hereby publicly reprimanded.
Costs are taxed to Domis.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, for relator.
       Christian Brian Domis, pro se.
                               _________________




                                         5